PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Coffing et al.
Application No. 16/360,717
Filed: 21 Mar 2019
For: A TRANSACTION SYSTEM FOR BUSINESS AND SOCIAL NETWORKING
:
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed February 18, 2021.

The instant application became abandoned April 21, 2020 for failure to timely submit a proper reply to the Notice to File Missing Parts (Notice) mailed December 19, 2019. The Notice set a two-month shortened statutory period of time for reply. An incomplete reply, including a two-month extension of time, was filed April 13, 2020. Notice of Abandonment was mailed August 5, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully reviewed and found in compliance with the provisions set forth above. The outstanding reply to the Notice, required petition fee, and required statement of unintentional delay were submitted herewith. Accordingly, the petition is GRANTED.

This application is being directed to the Office of Patent Application Processing for further processing.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions